[Cite as Liles v. Doyle, 2014-Ohio-1681.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                ALLEN COUNTY


IN RE:

DUMOND D. LILES,
                                                          CASE NO. 1-13-48
        PLAINTIFF-APPELLANT,

        v.

MARY DOYLE, nka JONES, ET AL.,

        DEFENDANTS-APPELLEES,
        -and-                                             OPINION

JACKI QUERRY,

        INTERVENOR-APPELLEE.


                   Appeal from Allen County Common Pleas Court
                                   Juvenile Division
                            Trial Court No. 2012 JS 29391

                                      Judgment Affirmed

                              Date of Decision: April 21, 2014


APPEARANCES:

        N. Shannon Bartels for Appellant

        Christi L. Brown for Intervenor-Appellee
Case No. 1-13-48


PRESTON, J.

        {¶1} Plaintiff-appellant, Dumond D. Liles (hereinafter “Liles”), appeals the

judgment of the Allen County Court of Common Pleas, Juvenile Division

awarding legal custody of his minor child, K.J.D., to intervenor-appellee, Jacki

Querry (hereinafter “Jacki”), K.J.D.’s cousin and godmother. We affirm.

        {¶2} On December 26, 2011, K.J.D.’s mother, Pam (hereinafter “Pam”),

died in a house fire.

        {¶3} On January 18, 2012, Liles filed a complaint seeking legal custody of

K.J.D., his biological daughter. (Doc. No. 1). Liles averred that, after the death of

K.J.D.’s mother, K.J.D. began residing with her maternal grandmother, Mary

Doyle, nka Jones (hereinafter “Mary”).1 (Id.).

        {¶4} On March 16, 2012, Jacki filed a motion for legal custody of K.J.D.,

averring that K.J.D. has been residing with her since December 2011 with the

consent of Liles and Mary. (Doc. No. 10). That same day, Jacki also filed a

motion to intervene. (Doc. No. 12). The trial court granted Jacki’s motion to

intervene on May 1, 2012. (Doc. No. 28).

        {¶5} On May 3, 2012, the magistrate granted Jacki temporary custody of

K.J.D. and ordered Liles to pay $214.80 per month in child support. (Doc. No.
1
 Mary filed a motion for legal custody of K.J.D. in case no. 2008 JP 09744, a previously filed paternity
case. (July 31, 2013 Tr. at 1-2). The trial court consolidated Mary’s motion for legal custody filed in the
paternity case with Liles’ and Jacki’s motions for legal custody in this case, trial court case no. 2012 JS
29391. (Id.). Because Mary did not file objections to the magistrate’s decision granting Jacki legal custody
of K.J.D.—or appeal the trial court’s judgment entry adopting this decision—we will not discuss further
Mary’s motion for legal custody or the other case.

                                                    -2-
Case No. 1-13-48


26). The magistrate granted Liles unsupervised visitation with K.J.D. no less than

three times per week. (Id.). The magistrate also granted Mary visitation as agreed

by the parties. (Id.).

       {¶6} On July 31 and September 10, 2012, the magistrate held hearings to

determine legal custody of K.J.D. (Doc. No. 58). On December 10, 2012, the

magistrate filed a decision denying Liles’ complaint for legal custody and granting

Jacki’s motion for legal custody. (Id.).

       {¶7} On December 14, 2012, Liles filed a motion requesting findings of

fact and conclusions of law. (Doc. No. 59). On January 7, 2013, the magistrate

ordered Jacki to file proposed findings of fact and conclusions of law. (Doc. No.

60).

       {¶8} On February 6, 2013, the trial court adopted Jacki’s proposed findings

of fact and conclusions of law as its own. (Doc. No. 61).

       {¶9} On February 19, 2013, Liles filed a motion for the preparation of a

transcript and an extension of time to file objections. (Doc. No. 62). The trial

court granted the motion on May 2, 2013. (Doc. No. 63).

       {¶10} On June 3, 2013, Liles filed objections to the magistrate’s decision.

(Doc. No. 67).




                                           -3-
Case No. 1-13-48


       {¶11} On July 18, 2013, the trial court overruled Liles’ objections and

adopted the magistrate’s decision. (Doc. No. 71). The trial court ordered Jacki to

prepare an entry in accordance with the magistrate’s decision. (Id.).

       {¶12} On August 16, 2013, Liles filed a notice of appeal, which was

assigned appellate case no. 1-13-42; however, this Court dismissed the appeal for

lack of a final appealable order. (Doc. Nos. 74, 79).

       {¶13} On September 17, 2013, the trial court filed a judgment entry

granting Jacki legal custody of K.J.D. (Doc. No. 82).

       {¶14} On September 23, 2013, Liles filed a notice of appeal. (Doc. No.

84). Liles raises one assignment of error on appeal.

                               Assignment of Error

       The trial court abused its discretion and erred to the prejudice
       of Appellant when it found the Appellant was unsuitable to
       exercise custody of his child.

       {¶15} In his sole assignment of error, Liles argues that the trial court

abused its discretion by finding him unsuitable.         Liles argues that he had

established a relationship with K.J.D. and gave in-kind support and paid some

child support. Liles argues that the evidence did not establish that granting him

legal custody would have a harmful effect on K.J.D.

       {¶16} “[T]he right to raise a child is an ‘essential’ and ‘basic’ civil right,”

and a parent’s right to the custody of his child is paramount. In re Hayes, 79 Ohio


                                         -4-
Case No. 1-13-48


St.3d 46, 48 (1997), citing In re Murray, 52 Ohio St.3d 155, 157 (1990) and In re

Perales, 52 Ohio St.2d 89, 97 (1977). Because a parent has a fundamental liberty

interest in the custody of his child, this important legal right is “[p]rotected by law

and, thus, comes within the purview of a ‘substantial right.’” Murray at 157.

Consequently, “parents ‘must be afforded every procedural and substantive

protection the law allows.’” Hayes at 48, quoting In re Smith, 77 Ohio App.3d 1,

16 (6th Dist.1991).

       {¶17} “‘[I]n proceedings involving the custody and welfare of children the

power of the trial court to exercise discretion is peculiarly important.’” Reynolds

v. Goll, 75 Ohio St.3d 121, 124 (1996), quoting Trickey v. Trickey, 158 Ohio St. 9,

13 (1952). Therefore, absent an abuse of discretion, a reviewing court must uphold

the trial court’s decision. Masters v. Masters, 69 Ohio St.3d 83, 85 (1994). An

abuse of discretion will be found only where the decision is unreasonable,

arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219

(1983).

       {¶18} In legal custody disputes between parents and nonparents under R.C.

2151.23(A)(2):

       [p]arents may be denied custody only if a preponderance of the

       evidence indicates abandonment, contractual relinquishment of

       custody, total inability to provide care or support, or that the parent


                                         -5-
Case No. 1-13-48


       is otherwise unsuitable that is, that an award of custody would be

       detrimental to the child.

Perales at 98, citing Clark v. Bayer, 32 Ohio St. 299 (1877). See also In re

Hockstok, 98 Ohio St.3d 238, 2002-Ohio-7208, ¶ 17.

       {¶19} Several witnesses testified during the two-day hearing on the motions

for legal custody. Mark Frysinger of the Lima City Police Department testified

that, on December 26, 2011, he responded to Pam’s home fire at 717 Dingledine.

(July 31, 2012 Tr. at 4). Frysinger testified that he tried to go into the house to

look for people three times but he ran out of fire extinguishers, so he had to exit

the house and wait for the fire department to arrive. (Id. at 5). Frysinger testified

that he knew Pam had children with Liles, so he called Liles and informed him of

the house fire. (Id.). Liles showed up at the scene, called several individuals, and

determined that the children had spent the night with their grandmother, Mary,

while Pam was working that evening. (Id. at 5, 7-9).

       {¶20} Warren Pugsley, the fire inspector for the Lima Fire Department,

testified that he has been friends with Liles since fifth grade, and Pugsley coached

Pam’s son, Malik, in youth basketball. (Id. at 11-12). Pugsley testified that he

saw Liles interacting with K.J.D. fifteen to twenty times over the years he was

coaching, and Liles was never inappropriate with K.J.D. (Id. at 13-16). Pugsley

estimated that he saw Pam and K.J.D. hundreds of times and, of those hundreds of


                                         -6-
Case No. 1-13-48


times, he saw Liles with K.J.D. about 35 to 40 times. (Id. at 21). Liles once

indicated during a conversation that K.J.D. spent the night at his house, but

Pugsley did not have personal knowledge of that fact. (Id. at 23). Liles asked

Pugsley for advice explaining Pam’s death to K.J.D. (Id. at 24-25).

      {¶21} Dr. McNeal, the pediatrician for Liles’ children, Isaiah, Geona, and

Jada, testified that Liles was appropriate with Isaiah during medical appointments.

(Id. at 25-28). McNeal testified that Liles acted “like a father should be, you

know, he disciplines if needs to, he’s loving to him, you know he hugs him * * *.”

(Id. at 28). Liles also brought Geona and Jada to some medical appointments,

according to McNeal. (Id. at 28-29). McNeal testified that Tiffany Hinds is the

mother of Isaiah, and “Pepper” is the mother of Geona and Jada. (Id. at 30).

McNeal testified that normally Pepper and Tiffany are present at the appointments,

but once Liles brought Geona or Jada to an appointment himself. (Id.).

      {¶22} Emanuel Curtis, a Lima City Schools Linkage Coordinator, testified

that he knew Liles through Liles’ son, Desmond. (Id. at 31-32). Curtis testified

that he was uncertain whether Liles had custody of his sons, including Desmond,

but Liles’ interaction with his sons was “[a]ppropriate * * * healthy, positive.”

(Id. at 33). Curtis testified that Liles always responded when Curtis needed things

done for Liles’ children. (Id. at 34). Curtis testified that Liles approached him a

year or two ago about starting a community center in Lima for young children.


                                        -7-
Case No. 1-13-48


(Id. at 35-36). Curtis testified that he has been helping Liles’ children for over ten

years. (Id. at 37). Curtis testified that Virgene Jackson is the mother of Liles’ son,

Demonte, whom Curtis has mentored since second grade. (Id. at 38-39). Curtis

testified that Demonte lived with his grandmother, but Liles has been his point of

contact concerning Demonte. (Id. at 39-40). Curtis testified that he also mentored

Liles’ son, Marquis. (Id. at 41).

       {¶23} Pepper Pegg testified that Liles is the father of her two minor

daughters, Geona and Jada. (Id. at 43-44). Pepper testified that Liles signed the

birth certificates for both children, and they apportioned the parental rights and

responsibilities for the children without court intervention. (Id. at 44). Pepper

testified that Liles usually takes the children when she has to work late, on average

twenty hours per week. (Id. at 45). According to Pepper, Liles has a normal

father-daughter relationship with the children; that is, he plays dolls, monsters, and

other games with them. (Id. at 46). Pepper testified that Liles does not have a

child-support order, but he pays for daycare and groceries, and they split anything

else. (Id.). Pepper testified that she has never had any concern allowing Liles to

have the girls, and they have stayed overnight with Liles. (Id.). Liles interacts the

same with K.J.D. as his other girls, and Liles is attentive to K.J.D., testified

Pepper. (Id. at 47). Pepper also testified that she has never felt the need to pursue

court-ordered child support, but she would if Liles stopped helping her financially.


                                         -8-
Case No. 1-13-48


(Id. at 48). Pepper testified that Liles helps by picking up the girls from daycare.

(Id.). Pepper testified that Liles visited their children monthly when she resided in

Pittsburgh and weekly when she resided in Dayton. (Id. at 49).

       {¶24} On cross-examination, Pepper testified that she found out about

K.J.D. after Pam passed away, about six to seven months prior to the hearing. (Id.

at 50). Pepper testified that the longest Liles had one of the girls was one week

while Pepper was on vacation. (Id. at 51). Pepper testified that Liles brings

K.J.D. to her house a couple times each week, and sometimes Liles drops K.J.D.

off at her house for a couple hours while Liles takes care of business. (Id. at 53).

Pepper was not sure whether Liles has custody of any of his other children. (Id. at

54).   Pepper testified that Liles owns a two-bedroom home, where he has a

bedroom for himself and a bedroom for K.J.D. (Id. at 55-56). When asked where

Geona and Jada would sleep if K.J.D. were in Liles’ home, Pepper testified they

would sleep in Liles’ bed, and Liles would sleep on the couch. (Id. at 56). Pepper

testified that she took K.J.D. with her children and her mom to the St. Gerard’s

Festival for about an hour and a half without Liles. (Id. at 58).

       {¶25} Thelma Banks, Liles’ sister, testified that she currently lives with her

daughter, granddaughter, and nephew, Desmond Liles. (Id. at 61-63). According

to Banks, Desmond had just been released from prison. (Id. at 63, 69). Banks

identified Father’s exhibit 28 as a photocopy of Desmond’s driver’s license, listing


                                         -9-
Case No. 1-13-48


her address as Desmond’s permanent address. (Id. at 62). Banks testified that

Liles informed the immediate family that he was having K.J.D. with Pam, but

Liles did not inform everyone, including Pepper. (Id. at 63-64). Banks testified

that Pam allowed Liles to take K.J.D. from her home for visitations, and Liles

interacts with K.J.D. very appropriately. (Id. at 64). Banks testified that, if the

court granted Liles custody of K.J.D., she would help with child care. (Id. at 66).

Liles gets along with all of his children, except Marquis. (Id. at 66-67). Banks

testified that Liles has nine children, but the children stayed with their mothers.

(Id. at 70-71). Banks testified that a few times, Liles left K.J.D. with her for a

couple hours at a time so he could attend to business. (Id. at 74-76). Banks

testified that Liles lives in a two-bedroom house, with a twin bed in the spare

bedroom for his children. (Id. at 76-77).

       {¶26} Scott Querry, Jacki’s husband, testified that he is employed at

American Heating and Cooling, and he has had contact with Liles over the years.

(Id. at 77-78). Scott could not recall the last time he was arrested but denied it was

in Georgia for failing to have proper insurance; on the other hand, Scott admitted

that he had a felony drug conviction. (Id. at 78). Scott testified that he was

sentenced to 18 months and some of that time he served at the WORTH Center.

(Id. at 79). Scott did not recall getting arrested for fights at the Alibi bar, but he

admitted to a public-intoxication conviction. (Id. at 80). Scott testified that Jacki


                                        -10-
Case No. 1-13-48


and he were married on March 15, 2002, and, about two years ago, he and Jacki

split up for a period of time, which prompted Jacki to file a petition for support

and custody, though that case was ultimately dismissed. (Id. at 81).

       {¶27} On cross-examination, Scott testified that Jacki and he broke up for a

period of seven to eight months, but they have never separated besides that one

time. (Id. at 83). He testified that he served about a year in prison from 1994 to

1995. (Id.). Scott also testified that Jacki and he moved to Georgia in February

2011 so they could spend time with Jacki’s family, but they moved back to Lima

after Pam’s death. (Id. at 83-84). Scott testified that his wife, Jacki, his two

daughters, and K.J.D. reside in a five-bedroom home. (Id. at 85). Scott testified

that he has been employed at American Heating and Cooling for three and a half

months, and prior to that he was working at Golden Corral while he was attending

trade school in Georgia.     (Id.).   Scott testified that K.J.D. and his youngest

daughter currently share a bedroom, because they do not want to sleep in separate

bedrooms. (Id. at 86). He testified that the other bedroom is used when K.J.D.’s

brother, Malik, visits. (Id.). Scott has not had any drug arrests or convictions

since 1994. (Id.).

       {¶28} Scott testified that Liles has not followed the court-ordered visitation

schedule for K.J.D.; rather, Liles comes when he wants and drops off K.J.D. when

he wants. (Id. at 89). While Scott is working during the day, a babysitter watches


                                        -11-
Case No. 1-13-48


K.J.D. and his other children. (Id. at 90). K.J.D. and his daughters are like

siblings, according to Scott, and K.J.D. was very close to his girls prior to their

move to Georgia. (Id. at 90-91). Scott estimated that K.J.D. would visit them

three to four days per week before they moved to Georgia, and K.J.D. slept over at

their house multiple times. (Id. at 91). Scott testified that K.J.D. asked him if she

could call him dad, and he agreed. (Id. at 92). Scott testified that he is “150%”

willing to accept K.J.D. into his home, and he treats K.J.D. as his own daughter,

but he also encourages K.J.D. to maintain relationships with Liles and her

grandmother, Mary. (Id. at 93). Scott testified that Mary has watched K.J.D. and

his children before, but typically they take the children two to three times a week

to a babysitter while he and his wife are working. (Id. at 94-96). Scott recalled his

2008 reckless-operation charge, a 2007 public-intoxication charge, as well as a

resisting-arrest charge in 1995. (Id. at 95).

       {¶29} Dumond Liles testified that he owns a car detailing shop called “First

Class Detail.” (Id. at 97-98). Liles testified that he has children, including:

Marquis, Demond, who passed away, Demonte, Desmond, Tiara, Kayla, Ramon,

Isaiah, Derrick, Quakie, Daquala, Jada, Geona, and K.J.D. (Id. at 98-99, 112).

Liles testified that he has Isaiah on Tuesdays and Wednesdays, and he has a

similar situation with Isaiah’s mother that he has with Pepper, Jada and Geona’s

mother. (Id. at 99). Liles testified that he had provided Pam with a vehicle, and


                                         -12-
Case No. 1-13-48


he visits Jada and Geona “[a]nytime.” (Id. at 100). Liles testified that he currently

visits K.J.D. on Mondays and Thursdays from 4:00 p.m. to 8:00 p.m. and on

Sundays from 9:00 a.m. to 1:00 p.m. (Id. at 101). Isaiah is two years old, Jada is

four years old, Geona is one year old, and K.J.D. is four years old, according to

Liles. (Id. at 104). He testified that K.J.D. is very social and engaging with her

younger half-siblings. (Id.). Liles testified that Pepper and his sister, Thelma,

have watched K.J.D. during his visitation time when he has had to close up his

business for the night. (Id. at 106). Liles testified that his business is not a safe

environment for K.J.D., because vehicles are moving around all the time, and he

has chemicals in the shop. (Id. at 106-107). Liles admitted that he did not tell

Pepper about K.J.D., because he had K.J.D. around the same time he was in a

relationship with Pepper. (Id. at 107-108).

       {¶30} Liles testified that if the trial court granted his motion for custody,

K.J.D. would continue to stay at Cornerstone with her sisters until she was old

enough to attend school at Perry. (Id. at 111-112). Demond was not Liles’

biological child with Tiffany Brownlow; however, Liles has two biological

children with Tiffany, Desmond, and Tiara. (Id. at 112-113). Liles testified that

Demond lived with him a short period of time before passing away, and Desmond

lived with him from when he was ten or eleven years old. (Id. at 113). According

to Liles, Desmond came to live with him because Desmond was constantly getting


                                        -13-
Case No. 1-13-48


into trouble and Tiffany could not handle him. (Id.). Liles testified that Tiara used

to spend the summers with him when she was younger, but Tiara, now 19, stays

with her mother in Cincinnati. (Id. at 114). Liles was fourteen years old when

Ruth Yarlbrough Hutchins gave birth to his oldest child, Marquis. (Id. at 123).

Liles testified that his relationship with Marquis was poor, and he was forced to

fire Marquis after Marquis was smoking weed and cussing at Liles’ shop, where

Marquis was working. (Id. at 123-124). Ruth did not allow Liles to see Marquis

when Marquis was younger, and Marquis played collegiate basketball until he

injured his finger. (Id. at 125-126).

       {¶31} Liles testified that he communicates with Jacki mostly by text

messaging. (Id. at 120). Liles testified that Jacki has asked him to modify the

court-ordered visitation to accommodate K.J.D. (Id.). Liles testified that his gross

sales in July were $1200 of which $200 was profit. (Id. at 127-128). The current

location of Liles’ car detailing shop has been open for three years, and Liles

testified that he also operates a mobile car wash. (Id. at 129). Liles testified that

he has resided in his home for three years, and K.J.D. has her own bedroom. (Id.

at 130). Liles also testified that he often sleeps on the couch when Geona and Jada

are visiting, but Geona always wants to sleep with him anyway, whether that is on

the couch or in his bed. (Id.).




                                        -14-
Case No. 1-13-48


       {¶32} Liles testified that he attempted to pay child support but the agency

denied any order was in place; apparently, Liles provided the agency with Pam’s

name, and the support order was under Jacki’s name. (Id. at 131). Liles testified

that he has made only one payment since correcting this issue with the agency.

(Id. at 132). Liles testified that he would make sufficient time for K.J.D. (Id. at

132-133). Liles testified that Pam and he had a relationship before K.J.D. was

born, but afterward their relationship was “hit and miss.” (Id. at 134).

       {¶33} When asked again how many children he had, Liles responded, “I got

a rule, I don’t count, I just take care of them.” (Id. at 135). When asked to

respond to the question, Liles testified that he has 13 children, four of which are

still minors. (Id. at 136). Liles testified that he was incarcerated from 1991 to

1995 and again from 1998 to 2003. (Id. at 139). Liles testified that he spoke to

several of K.J.D.’s teachers but he could not recall their names. (Id. at 140-141).

Liles testified that he was unaware of how much money his business generated in

June or July. (Id. at 141). Liles admitted that he does not keep paperwork for his

business, and he needs to do a better job of that. (Id. at 142). Liles could not

recall whether he made child-support payments in June, July, or both or whether

he made only partial payments. (Id. at 144-145). He testified, however, that he

purchased clothing, shoes, and toys for K.J.D., and he paid for her hair to be done.




                                        -15-
Case No. 1-13-48


(Id. at 145). Liles testified that he is currently in a relationship with a woman, but

it is not serious because he has too much else to do. (Id. at 148).

        {¶34} Liles testified that Demonte lives with his grandmother, Judy

Jackson; Jada and Geona live with their mother, Pepper; Isaiah lives with his

mother, Tiffany Pine; and, K.J.D. was living with her mother, Pam. (Id. at 148-

150). Liles testified that he pays $450 per month in rent to a woman he knows

only as “Queen Bee.” (Id. at 151-152). Liles testified that he has never had all of

his children overnight at his house the same night. (Id. at 154). Liles testified that

he did not tell Jacki that he took K.J.D. to urgent care for treatment of mosquito

bites, nor did he give Jacki any of the ointment urgent care provided. (Id. at 161-

162). Liles, however, testified that he monitored K.J.D. to make sure she did not

have any allergic reaction to the ointment. (Id. at 178-179). Liles testified that he

informed Jacki about the counseling appointment he scheduled for K.J.D. (Id. at

164).

        {¶35} Liles testified that he may be late to his visitation periods when

K.J.D. is at Mary’s house, because Mary lives further away from his business. (Id.

at 167). Liles testified that he has made one partial child-support payment since

May 2012, but he would have made more payments except for confusion at the

child-support agency.     (Id. at 168).    Liles testified that he has investigated

providing K.J.D. medical insurance, because she is currently on a medical card.


                                          -16-
Case No. 1-13-48


(Id. at 171-172). Liles is self-employed and does not have insurance through his

employment. (Id. at 177). Liles testified that he was convicted of extortion in

1991 and drug distribution of powder cocaine in 1998. (Id. at 174). Liles has not

discussed open enrollment with the principal or superintendent of Perry schools.

(Id. at 175).

       {¶36} Mary testified that she lives outside of Cridersville, Ohio in a three-

bedroom house on an acre of property. (Id. at 180-181). Mary testified that she

lives alone, and one of the other two bedrooms is for K.J.D.          (Id. at 181).

According to Mary, K.J.D. gets on the school bus every day at her house, and

K.J.D. attends Perry schools. (Id. at 182). Mary testified that her driver’s license

will be reinstated on November 13, 2013, and she currently has SR 22 insurance.

(Id. at 183). She testified that K.J.D. has two dogs, Princess and King, a bike, a

motorcycle, doll babies, toys, clothes, shoes, blankets, pillows, Doras dolls, and

“everything” at Mary’s house. (Id. at 184). Mary testified that her daughter, Pam,

gave K.J.D. the same middle name as her. (Id. at 185-186). Mary testified that

she is Jacki’s aunt, and Mary has a good working relationship with Scott and

Jacki. (Id. at 189-190). Mary testified that she watches K.J.D. often and talks

with Jacki daily. (Id.). Mary characterized her relationship with Liles as better

than it used to be because, in 2006, Pam had to obtain a civil protection order

(“CPO”) after an incident of domestic violence. (Id. at 190-191). Mary testified


                                       -17-
Case No. 1-13-48


that she would be willing to work with Liles so that he could be part of K.J.D.’s

life. (Id. at 192). Mary watched K.J.D. while Pam was working. (Id. at 193).

       {¶37} Mary testified that the vehicle Liles had provided Pam had multiple

mechanical issues, including problems with the ignition switch and the brakes.

(Id. at 194). Mary testified that she currently has no driving privileges. (Id. at

196). According to Mary, other individuals have mistakenly thought she was

driving, because another woman in town has a similar car, and Mary’s sister has

been driving her car. (Id. at 194). Mary also testified that she had a former

boyfriend, James Brown, but the relationship ended about four years ago. (Id. at

197-199). Mary testified that K.J.D. was born when the CPO was in effect. (Id. at

202). Mary testified that she has never been arrested, though she failed to make a

court appearance on January 10, 2001. (Id. at 205).

       {¶38} Mary testified that her driving privileges were suspended after her

last OVI conviction two years ago, and her first DUI conviction was ten or eleven

years ago. (Id. at 207, 231). According to Mary, the trial court indicated that she

was eligible for driving privileges. (Id. at 232). Mary testified that she attended

all of Malik’s basketball games with K.J.D. and Pam, but she never saw Liles even

though Liles’ son played on Malik’s team for a while. (Id. at 211-212). Mary

testified that she saw K.J.D. every day and every weekend. (Id. at 216). Mary

testified that Liles had very little contact with K.J.D. prior to Pam’s death, and she


                                        -18-
Case No. 1-13-48


never saw Liles in the six months prior to Pam’s death. (Id. at 217). According to

Mary, Liles stopped over once or twice to drop off money from the time K.J.D.

was born until Pam’s death. (Id.). K.J.D. enjoys her current living arrangement,

according to Mary, and Scott and Jacki have a good home environment. (Id. at

225). Mary testified that granting Liles custody of K.J.D. would be detrimental,

because K.J.D. is used to being with her, Scott, and Jacki. (Id. at 226). Mary did

not believe Liles would let her visit K.J.D. if granted custody, but Jacki would.

(Id. at 226-227).

       {¶39} Mary testified that she has been living on her 401(k) retirement for

the past several years, but she just withdrew her last settlement and is pursuing

Social Security Disability, which would provide her enough finances to provide

for K.J.D. (Id. at 227-229, 234). Mary testified that, over the past couple months,

Liles purchased K.J.D. two outfits and two pairs of shoes. (Id. at 230). Mary

testified that her living expenses have increased due to injuries she sustained from

two dogs biting her. (Id. at 234). Mary testified that she has worked most of her

life and has paid into Social Security. (Id. at 235).

       {¶40} Marquis Hutchins testified that he lived with Pam for about a year

and a half after K.J.D. was about five to seven months old. (Id. at 236-237).

Marquis estimated that Liles came to the house about two to three times per month

during that time. (Id. at 238-239). Marquis testified that most of Liles’ visits


                                         -19-
Case No. 1-13-48


lasted 15 to 20 minutes, and Marquis never saw Liles take K.J.D. from Pam’s

house. (Id. at 239-240). Marquis testified that, over the last year and a half while

he has been residing with his aunt, he saw Liles with K.J.D. once. (Id. at 244-

245). When asked about Liles’ relationship with K.J.D., Marquis testified, “it

wasn’t really a relationship.” (Id. at 247). According to Marquis, Liles saw

K.J.D. only a couple times while he was living with Pam, though Marquis

acknowledged that he was working a lot during that time and was not always

around. (Id.). Marquis testified that he did not observe Liles express “a whole

lot” of affection toward K.J.D.; in Marquis’ words, “it was just like, that’s

[K.J.D.].” (Id. at 248). Marquis testified that Liles’ relationship with Geona and

Jada was different than his relationship with K.J.D., because Liles spent more time

with them than K.J.D. (Id. at 252, 257).

      {¶41} Michelle Wireman testified that she was friends with Pam since they

were 18 years old, and, during the last five years, she would see Pam a couple

times each week. (Sept. 10, 2013 Tr. at 2-3). Wireman testified that she was not

aware of any relationship between Liles and K.J.D. prior to Pam’s death. (Id. at 3-

4). Wireman testified that, the few times she saw Liles at Pam’s, Liles did not

interact with K.J.D. or ask about K.J.D. (Id. at 5). Wireman attended several of

Malik’s games, and she saw Liles at some of these games, but Wireman testified




                                       -20-
Case No. 1-13-48


that Liles did not interact with K.J.D.                   (Id. at 6-7).      Wireman testified that

enrolling K.J.D. in Perry schools was important to Pam. (Id. at 10-11).2

         {¶42} Jacki testified that she moved to Lima following Pam’s death and

lived with her mother-in-law until she and Scott found a house in February 2012.

(Id. at 11-12). Jacki testified that she resides in the home with her husband, Scott,

her two daughters, Briana (9) and Cameron (4), and K.J.D. (4). (Id. at 12-13).

Although the home has five bedrooms, K.J.D. and Cameron decided to share a

bedroom, and they have a bedroom for Malik when he visits. (Id. at 13). She

testified that K.J.D. attends Head Start through Perry schools Monday through

Thursday. (Id. at 14). Most of the time, Mary watches K.J.D.; otherwise, K.J.D.

is with the babysitter Jacki employs for her other children. (Id.). K.J.D. was

having nightmares after her mother died, according to Jacki, so K.J.D. would sleep

with Jacki; and, because of the nightmares, K.J.D. decided to share a bedroom

with Cameron. (Id. at 16). Jacki testified that she encourages K.J.D. to talk about

and remember her mother. (Id. at 16-17).

         {¶43} Jacki testified that her family, Mary, Malik, and Liles are all

important to K.J.D., and K.J.D. was upset when Liles missed visits. (Id. at 18).

Jacki further testified that Liles saw K.J.D. only a couple of times in the first

several months after Pam’s death; however, after the court-ordered visitation, Liles


2
  The remainder of this witness’ testimony was not transcribed due to technical difficulties with the hearing
recording. (Sept. 10, 2013 Tr. at 11).

                                                   -21-
Case No. 1-13-48


has generally followed the agreed visitation schedule, except that he has not

shown up on time and missed a few visitations altogether. (Id. at 19). She

testified that Liles informed her only once that he was running behind for

visitation, and most of the time Liles arrives anytime between 4:00 and 5:00 p.m.

(Id. at 19-20). Jacki testified that Liles has also been late on Sunday mornings,

causing the family to miss church. (Id. at 20). Jacki received two child-support

payments from Liles, but he is about $680 in arrears. (Id. at 36, 38). Jacki

testified that Liles asked if he could have an extended visit with K.J.D. on a

Sunday to take K.J.D. to the St. Rose festival, but Jacki later discovered that Liles

did not go to the festival. (Id. at 38).

       {¶44} Jacki testified that K.J.D. has a good relationship with Scott and

asked to call him “dad” even though K.J.D. knows that Liles is her biological

father. (Id. at 39-40). Jacki testified that she is concerned with Liles having

custody of K.J.D. because K.J.D. has never stayed overnight with Liles, and

K.J.D. is not comfortable with Liles. (Id. at 42). Jacki testified that Scott and she

have no intention of returning to Georgia. (Id. at 45). Jacki testified that she did

not inform Liles about K.J.D.’s January doctor’s appointment, but she told Liles

about the dog bite that K.J.D. suffered the following day. (Id.). Jacki testified that

Liles has not been close to K.J.D. until after Pam’s death, and Liles’ “history”

scares Jacki. (Id. at 71).


                                           -22-
Case No. 1-13-48


       {¶45} Liles testified that he picked up from Mary’s house the vehicle that

he allowed Pam to borrow, and the vehicle started up fine. (Id. at 75). Liles

testified that K.J.D. attended the St. Rose festival with Pepper and his other two

daughters, and K.J.D. has grown quite fond of Pepper. (Id. at 78). Liles testified

that he did consider a couple hours tremendously late for visitations, but it was

unnecessary to text Jacki if he was only 40 minutes late. (Id. at 82). Liles testified

that he has been late for Sunday morning visitations, because he works Saturday

night security at various night clubs for extra money.           (Id. at 83).   Liles

acknowledged that he does not pay local or federal income taxes, and he gets paid

in cash. (Id. at 90).

       {¶46} When asked why he did not have custody of any of his 13 children,

Liles testified “there is no reason for me to have custody but, as far as taking care

of my kids, I take care of my kids that’s [sic] what I do.” (Id. at 92). When asked

what it meant to raise children, Liles testified, “[b]eing there for them, providing

for them, protecting them, just being there period.” (Id. at 94). When asked why

he allows K.J.D. to spend time with Pepper and other individuals during his

visitation period, Liles testified:

       Because I’m not worried about me and [K.J.D.] being around,

       because [K.J.D.] love [sic] me. So, all of this relationship stuff and

       working together, she don’t have to work, because she already know


                                        -23-
Case No. 1-13-48


       [sic] me. So I don’t have to work on our relationship, as far as, us

       getting to know each other. We already know each other. * * * I

       spend enough time with [K.J.D.]. I spend enough time with her. It’s

       not like I just take her and drop her off somewhere.

(Id. at 96-97).

       {¶47} After reviewing the evidence, the trial court concluded that placing

the child in Liles’ custody would be detrimental to K.J.D., because she has been

living with individuals with whom she has established long and significant

relationships. (July 18, 2013 Decision, Doc. No. 71). The trial court highlighted

the lack of involvement Liles has had with his twelve other children, as well as

K.J.D., and Liles’ lack of consistent visitation with K.J.D. (Id.). Jacki and Scott,

on the other hand, provided K.J.D. with a consistent, stable environment,

according to the trial court. (Id.).

       {¶48} The trial court’s conclusion that granting Liles legal custody of

K.J.D. would be detrimental to her is supported by competent, credible evidence;

and therefore, the trial court’s decision failing to award legal custody to Liles,

K.J.D.’s biological father, does not amount to an abuse of its discretion.

       {¶49} Liles lacks a basic understanding of what it means to be a father.

Fatherhood is more than siring children—something for which Liles has

demonstrated a profound ability. Liles failed to give K.J.D. the one thing that


                                        -24-
Case No. 1-13-48


every child needs—his presence. Liles failed to regularly visit K.J.D. for the first

three years of her life, only becoming a parent-figure after Pam’s death. Liles

testified that he visited K.J.D. while Pam was alive, but several other witnesses,

including Liles’ own son, testified otherwise. These witnesses described the visits

Liles had with Pam and K.J.D. as “business transactions,” where Liles would drop

off some money to help with K.J.D.’s expenses. Even these episodes were few

and far between. Liles did not even tell Pepper, the latest mother of two of his

children, that K.J.D. was his child until after Pam’s death.        The testimony

concerning Liles’ lack of attention toward K.J.D. was consistent and voluminous.

      {¶50} Liles’ attitude toward spending time with K.J.D. did not substantially

change after Pam died, either. When given the opportunity to exercise visitation,

Liles often dropped K.J.D. off with other individuals, failing to take the

opportunity to build a relationship with his daughter. When asked about this

practice during the hearing, Liles dismissed it as an issue of little importance.

Multiple times, Liles would arrive late to his visitation period, disrupting the

schedule of others, and he, again, dismissed this as an issue at the hearing. Liles

failed to demonstrate that he could offer K.J.D. a stable environment, which was

important to K.J.D., especially considering the recent and tragic death of her

mother. Liles has never had legal custody of any of his twelve other children.

Given Liles’ business, his multiple children, and multiple women—including a


                                       -25-
Case No. 1-13-48


new girlfriend for whom Liles claimed he did not have much time—it is doubtful

that Liles would make appropriate time for K.J.D.

      {¶51} Liles testified that he provided for his children, but Liles’ idea of

providing is not making court-ordered child-support payments. Liles has never

made court-ordered child-support payments for any of his children. When given

the opportunity to make child-support payments in this case, Liles failed to do so

and blamed the child-support agency for his failure. Conveniently for Liles—and

not his multitude of children—Liles runs a “cash business” and was unable to

testify concerning his income during the hearing. Liles freely admitted that he

fails to pay local and federal income taxes, and recalled various extra jobs along

the way during the hearing. Liles failed to investigate obtaining health insurance

for K.J.D., because she was “on a medical card,” demonstrating again Liles’

failure to accept responsibility for his own child—the very bare minimum a father

is required to do. Liles testified that he provided for his children, but, from the

testimony, it appears that the support is limited to some shoes, some clothes, a

haircut, and a manicure (for a four-year-old)—hardly the type of consistent

financial support a child needs and deserves.

      {¶52} Finally, the evidence raised serious questions about whether Liles

would allow Mary, Jacki, and Scott visitation with K.J.D., even if the trial court

had ordered the same. And, even if Liles wanted to allow the visitation with


                                       -26-
Case No. 1-13-48


K.J.D., Liles demonstrated an inability to follow the visitation schedule and to

communicate effectively with Jacki concerning K.J.D. Liles’ cavalier attitude

toward the court-ordered visitation schedule further supports the trial court’s

decision in this case.

       {¶53} In light of the foregoing, the trial court did not abuse its discretion by

denying Liles legal custody of his daughter, K.J.D. Therefore, Liles’ assignment

of error is overruled.

       {¶54} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                 Judgment Affirmed

WILLAMOWSKI, P.J. concurs.

ROGERS, J., concurs in Judgment Only.

/jlr




                                         -27-